Citation Nr: 1738814	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-15 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a nonservice-connected disability pension.

2.  Entitlement to service connection for a disorder manifested by fatigue, claimed as an undiagnosed illness resulting from service in the Persian Gulf War.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the RO.  In September 2014, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) and the claim was remanded for additional development.  In March 2016, the Veteran received notice that the VLJ who conducted his September 2014 hearing was no longer employed by the Board.  In June 2016, the Veteran testified at another hearing before the undersigned VLJ and the claim was remanded for additional development. 

For reasons clearly articulated in the "findings of fact" and "conclusions of law" sections below, the issue of entitlement to a nonservice-connected disability (NSC) pension has been dismissed.  The disposition of the remaining issue on appeal is discussed in the "reasons and bases" section below.


FINDINGS OF FACT

1.  In March 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that a withdrawal of the issue of entitlement to a NSC pension was requested.

2.  The lay and medical evidence of record shows that the Veteran is not suffering from chronic fatigue syndrome and that any symptoms of fatigue are reasonably attributed to his post-service occupation.


CONCLUSIONS OF LAW

1.  Whereas the Veteran has withdrawn the issue of entitlement to NSC pension benefits on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration, the criteria for withdrawal of that issue by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria to establish service connection for an undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for an undiagnosed illness, manifested by fatigue, resulting from service in the Persian Gulf War, pursuant to 38 C.F.R. § 3.317.

Establishing service connection generally requires (1) competent and credible evidence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Although 38 C.F.R. § 3.317 claims do not require competent evidence of a nexus between the claimed illness and service, compensation shall not be awarded if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event.  See 38 C.F.R. § 3.317.

Remarkably, the Veteran competently and credibly reported to his recent VA examiner that he had never been diagnosed with chronic fatigue syndrome, that he regularly lifted items in excess of 75 pounds during his post-service occupation, that he worked third shift for six days per week, and that he did not feel excess fatigue (beyond what could be expected with his work and regular day activities).  See VA Examination, 1-3 (Jan. 9, 2017) (VBMS).  A fair reading of the examination report in its entirety leaves the reasonable impression that the examiner attributed any symptoms of fatigue to the Veteran's post-service employment as a manual laborer.  See id. at 1-2; see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (holding that medical reports must be read as a whole and in the context of the evidence of record).

Based on the Veteran's own lay statements and the expert medical opinion of the VA examiner, the Board finds that the evidence shows that the Veteran is not suffering from chronic fatigue syndrome and that any symptoms of fatigue are reasonably attributed to the affirmative evidence of his post-service occupation, which requires him to work nights and regularly lift heavy items.  Consequently, service connection for an undiagnosed illness, manifested by fatigue, is denied; as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 C.F.R. §§ 3.102, 3.317; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

The issue of entitlement to a NSC pension is dismissed.

Service connection for an undiagnosed illness, manifested by fatigue, is denied.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


